UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6693


JP MORGAN CHASE BANK, N.A.,

                    Plaintiff - Appellee,

             v.

ROBERT W. WAZNEY, a/k/a Robert William Wazney,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Henry M. Herlong, Jr., Senior District Judge. (3:18-cv-00921-HMH)


Submitted: August 23, 2018                                        Decided: August 28, 2018


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert Wazney, Appellant Pro Se. Nicholas Andrew Charles, Sarah Beth Nielsen, B.
Rush Smith, III, NELSON MULLINS RILEY & SCARBOROUGH, LLP, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert Wazney appeals from the district court’s order adopting the report and

recommendation of the magistrate judge and remanding the underlying foreclosure

proceeding back to state court. We dismiss the appeal. Remand orders are generally “not

reviewable on appeal or otherwise.” 28 U.S.C. § 1447(d) (2012). The Supreme Court

has explained that the appellate restrictions of “§ 1447(d) must be read in pari materia

with § 1447(c), so that only remands based on grounds specified in § 1447(c) [i.e., lack

of subject matter jurisdiction and defects in removal procedures] are immune from review

under § 1447(d).” Things Remembered, Inc. v. Petrarca, 516 U.S. 124, 127 (1995).

Whether a remand order is reviewable is not based on a district court’s explicit citation to

§ 1447(c); “[t]he bar of § 1447(d) applies to any order invoking substantively one of the

grounds specified in § 1447(c).” Borneman v. United States, 213 F.3d 819, 824-25 (4th

Cir. 2000).

       Here, the district court dismissed for lack of subject matter jurisdiction, citing

§ 1447(c). Accordingly, we lack jurisdiction to review the merits of the district court’s

order. Thus, we grant JP Morgan Chase Bank’s motion to dismiss the appeal. We deny

Wazney’s motions for a stay pending appeal and for summary judgment, and we dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the decisional process.


                                                                               DISMISSED




                                             2